       CASE 0:20-cv-00798-JRT-BRT Document 15 Filed 06/08/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Carl Green,                                              Civ. No. 20-798 (JRT/BRT)
  Assignee of Kathlyn Gray,

                        Plaintiff,
                                                                  ORDER
  v.

  Chamberlain Home Owners Association,

                        Defendant.


       The Court issued a Report and Recommendation on May 15, 2020, recommending

dismissal for failure to prosecute because Plaintiff had not paid the filing fee. (Doc.

No. 13.) On June 4, 2020, the Court received the filing fee payment from Plaintiff in full.

(Doc. No. 14.)

       Accordingly, IT IS HEREBY ORDERED that:

       1.     The Court’s May 15, 2020 Report and Recommendation is VACATED.

       2.     Defendant’s Motion to Dismiss (Doc. No. 5) thus now remains pending.

Any response by Plaintiff to Defendant’s Motion to Dismiss shall be filed on or before

July 6, 2020. Any reply by Defendant to Plaintiff’s response shall be filed 14 days after

receipt of Plaintiff’s response. Upon receipt of all briefing, the Court will issue an Order

on the motion without oral argument, unless otherwise ordered by the Court.


Date: June 8, 2020                                s/ Becky R. Thorson________
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge
